UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC File Number:001-09466 CUSIP Number:45812J101000 NOTIFICATION OF LATE FILING (Check One): |_| Form 10-K |_| Form 20-F |_| Form 11-K |X| Form 10-Q |_| Form 10-D |_| Form N-SAR |_|Form N-CSR For Period Ended: May 31, 2011 |_| Transition Report on Form 10-K |_| Transition Report on Form 20-F |_| Transition Report on Form 11-K |_| Transition Report on Form 10-Q |_| Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:N/A PART I REGISTRANT INFORMATION Lehman Brothers Holdings Inc. Full Name of Registrant N/A Former Name if Applicable 1271 Avenue of the Americas Address of Principal Executive Office (Street and Number) New York, New York 10020 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) |_| (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) Lehman Brothers Holdings Inc. (the “Registrant”) is not timely filing its Quarterly Report on Form 10-Q for the fiscal quarter ended May 31, 2011 (“Form 10-Q”).The principal reasons for the Registrant’s inability to file at this time are as follows: (1) the filing by the Registrant of a voluntary petition for relief under Chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Court”) on September 15, 2008 in a jointly administered proceeding named In re Lehman Brothers Holdings Inc., et. al. under Case Number 08-13555; (2) the commencement of various administrative or civil rehabilitation proceedings of subsidiaries comprising significant parts of the Registrant’s European and Asian businesses; (3) the sale since September 15, 2008 of significant businesses comprising the Registrant’s historical business; and (4) the completion on May 4, 2009 of the transfer to Neuberger Berman Group LLC of the Registrant's investment management business, as described in its Current Report on Form 8-K filed with the Commission on May 4, 2009.As a result of these developments, the Registrant is currently unable to complete the preparation of its consolidated financial statements for such period in as much as it currently has neither access to major components of its internal systems nor the ability to prepare its consolidated financial statements and the remainder of the report, with all the required disclosures, to have them properly certified by its current executive officers, and have them reviewed by its independent auditors.The Registrant will not be in a position to file by the fifth calendar day following the required filing date, July 15, 2011, as prescribed in Rule 12b-25. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification William J. Fox (646) 285-9000 Chief Financial Officer and Executive Vice President (Name) (Area Code) (Telephone Number) (Title) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). |_| Yes |X| No The Registrant has not filed its Quarterly Reports for the fiscal quarters ended August 31, 2008, February 28, 2009, May 31, 2009, August 31, 2009, February 28, 2010, May 31, 2010, August 31, 2010 and February 28, 2011 and has not filed its Annual Report for the fiscal years ended November 30, 2008, November 30, 2009 and November 30, 2010. (3) Is it anticipated that any significant change in results of operations for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? |X| Yes |_| No* If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. * The Registrant anticipates, based on the information currently available to it, that results of operations for the Second Quarter ended May 31, 2011 will be significantly different from those for the corresponding period for the last fiscal year, due to significant developments in the business over the past year.The Registrant issued quarterly reports on Form 10-Q on April 9, 2008 and July 10, 2008, for the quarterly periods ended February 29, 2008 and May 31, 2008, respectively, and a current report on Form 8-K on September 10, 2008 containing certain preliminary information relating to its earnings for the quarterly period ended August 31, 2008.Additionally, on January 14, 2009, November 18, 2009, September 22, 2010 and January 13, 2011 the Registrant filed current reports on Form 8-K containing a status report on the Registrant’s bankruptcy proceedings, which includes certain financial information relating to periods since the commencement of the Registrant’s bankruptcy proceedings on September 15, 2008, and on the following dates the Registrant filed Current Reports on Form 8-K that include certain financial information relating to periods subsequent to the commencement of the Registrant’s bankruptcy proceedings: January30 January14 January19 March10 February19 January24 April13 March17 January26 May20 March29 February22 June4 April16 March18 June15 April19 April28 July8 April22 May23 August21 May3 June20 September16 May20 June30 October14 June23 July5 November13 July22 December14 August13 September17 October18 October29 November22 December20 Reference is made to the information presented in such reports with regard to the results for such periods. Lehman Brothers Holdings Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 15, 2011 LEHMAN BROTHERS HOLDINGS INC. By: /s/William J. Fox Name: William J. Fox Title: Chief Financial Officer and Executive Vice President
